Citation Nr: 1622921	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-33 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES


1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a mental health condition, to include major depressive disorder and generalized anxiety disorder, but to exclude PTSD.


REPRESENTATION

Appellant represented by:	John R. Worman, Esq.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1964 to June 1968.

This case comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Board remanded this case for further evidentiary development in April 2014.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is service-connected for tinnitus and bilateral hearing loss, and suffers from a mental health condition.

2.  The Veteran's tinnitus and bilateral hearing loss is shown to aggravate his depressive disorder with anxiety.


CONCLUSION OF LAW

The criteria to establish secondary service connection for depressive disorder with anxiety are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.310, 3.159 (2015)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to secondary service connection for a mental health condition aggravated by his service-connected tinnitus and bilateral hearing loss.  For the forthcoming reasons, the Board finds service connection is warranted.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In August 2009, the Veteran was awarded service connection for tinnitus and bilateral hearing loss.

In February 2014, the Veteran's psychiatrist submitted a mental disorders disability benefits questionnaire, in which he concluded the Veteran suffered from depressive disorder due to another medical condition and generalized anxiety disorder.  The psychiatrist concluded that due to the Veteran's diagnoses of tinnitus and bilateral hearing loss, any discussion of the Veteran's depression had to respond to the association documented in the medical literature between mental health conditions and tinnitus and hearing loss.  The examiner noted that "the present disorder is one which, more likely than not, has been caused by his service-connected hearing loss and tinnitus."  He also provided an explanation for his conclusion.  
 
In an August 2015 VA psychiatric disability benefits questionnaire, examiner concluded it was at least as likely as not that the Veteran's major depressive disorder was aggravated by his difficulty hearing.  The Veteran's difficulties in communicating, due to his hearing troubles, the physiatrist believed, deepened the severity of his mental health condition.  However, the examiner went on to say that he did not think the hearing loss had aggravated the Veteran's disability beyond its natural progression.  

Applying the law to the facts of the case, the Board finds the Veteran is entitled to secondary service connection for a mental health condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).  First, two separate psychiatrists determined the Veteran suffered from a mental health condition, separate from PTSD.  Second, the February 2014 examiner determined the Veteran's mental disorder was aggravated by his service-connected tinnitus and bilateral hearing loss.

The February 2014 examiner's conclusion was probative.  A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  A medical examiner is presumed competent in the absence of evidence to the contrary.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).  In this situation, it is clear the examiner fully reviewed the Veteran's medical history and records and spoke with the Veteran about the claimed condition.  Moreover, the examiner provided a fully articulated opinion which was supported by a reasoned analysis which did not use speculative language but, rather, provided the degree of certainty required for medical nexus evidence.  See Stegman, 3 Vet. App. at 230; Bostain, 11 Vet. App. at 127-28; Obert, 5 Vet. App. at 33.

Given the evidence, the Board finds that the evidence in favor of a nexus between the Veteran's mental health condition and tinnitus and hearing loss is at least in equipoise.  Accordingly, resolving all doubt in the Veteran's favor, the Board concludes that service connection for a mental health condition is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).


ORDER

Secondary service connection for a depressive disorder with anxiety is granted.


REMAND

The Veteran contends that he is entitled to service connection for PTSD.  For the following reasons, the Board finds that a remand is necessary.

The Veteran contends that he suffers from PTSD caused by his experiences in Midway Island between late 1965 and early 1966.  In September 2009, a private psychotherapist who treated the Veteran in the 1980s and 1990s, stated that the Veteran frequently discussed his experiences on "special duty assignment" on the Midway Island between 1965 and 1966, in which he transferred the bodies of dead soldiers from a freezer to various locations, awaiting delivery for burial.

In October 2010, the Veteran underwent a Compensation and Pension (C&P) examination in which he was diagnosed with PTSD.  The examiner determined that the Veteran believed his PTSD was caused by his fear of hostile military or terrorist takeover.  The Veteran stated that whenever he watched the news, he felt as if the terrorists were already in the United States, and it caused him to think about his war experiences.  The examiner, however, offered no determination of his own as to whether or not the Veteran's PTSD diagnosis stemmed from his fear of a hostile military or terrorist activity. 

In response to a Board remand in April 2014, the Veteran provided the RO with details concerning his specific stressors.  In addition to discussing his special duty assignment, the Veteran asserted he experienced tsunamis and hurricanes during his special duty assignment which stressed him.  In April 2015, the Defense Personnel Records Information Retrieval System (DPRIRS) concluded the special assignment incident recalled by the Veteran was not recorded in its naval aviation histories.  Concerning the tsunami, the DPRIS determined there was no mention of a tsunami or evacuations in the naval aviation histories.  Although the histories mentioned a Tidal Wave alert, no adverse experiences resulted from the tidal wave.

The Board finds a remand is warranted so that the Veteran may undergo an additional C&P examination.  In the October 2010 C&P examination, the Veteran contended his PTSD stemmed from his fear of hostile military or terrorist activity.  However, the examiner offered no determination as to whether or not the claimed stressor was adequate to support a diagnosis of PTSD-a necessary prerequisite for service connection for PTSD under 38 C.F.R. § 3.304(f) (3).  Additionally, the Board notes the Veteran underwent two mental health examinations since 2010 in which he was diagnosed with depressive disorder and generalized anxiety disorder but not PTSD.  Thus, given the available evidence of record, a VA examination is necessary to determine if the Veteran currently suffers from PTSD, and, if so, whether the Veteran's fear of hostile or military activity is adequate to support a diagnosis of PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate examiner to determine if the Veteran suffers from PTSD, and, if so, the nature and etiology of the PTSD and whether it is as likely as not (50 percent probability or greater) that the Veteran's fear of a hostile military or terrorist activity is adequate to support his diagnosis of PTSD. 

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective actions.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


